DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement filed May 19, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on December 28, 2020; March 12, 2020; and December 17, 2018 were filed prior to the mailing date of this action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hooks of the reversing lever mechanism engaging with the pawl posts must be shown or the feature(s) canceled from the claim(s).  The claims state “wherein the first hook engages the first post when a user selects the first pawl as an engaging pawl, and wherein the second hook engages the second post when the user selects the second pawl as the engaging pawl”. The drawings do not specifically illustrate how the hooks engage with the pawl posts. It is not specifically clear how the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US PGPUB 20080006125).
Regarding claim 1, Chen discloses a tool (fig. 1; abstract) comprising: 
a handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The handle of the tool lies below the dotted line); 
a head extending from the handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The head of the tool lies above the dotted line), the head including first and second bores defined therein (See Chen’s annotated fig. 4 below); 

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

a drive gear disposed within the head and adapted to provide torque to work pieces (structure indicated by element number 2 in fig. 1); 
first and second pawls (fig. 1, elements 3 and 5) adapted to engage the drive gear ([0016]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) coupled to the first and second pawls [0026] and causing either the first or second pawl to engage the drive gear depending on a position of the reversing lever [0030] (fig. 4 and fig. 5); 
first and second tube springs disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second arcs (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores)

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

 respectively allowing the first and second tube springs to extend toward the first and second pawls (fig. 5, The arcs of the bores are positioned to allow the tube springs to extend in the direction of the pawls.), 
wherein when the first pawl engages the drive gear, the first tube spring biases the first pawl into engagement with the drive gear (fig. 4), and when the second pawl engages the drive gear, the second tube spring biases the second pawl into engagement with the drive gear (fig. 5).
Regarding claim 2, Chen discloses wherein the reversing lever includes first and second hooks (see Chen’s enlarged annotated figure 4 below. The reversing lever 8 (referred to by 

    PNG
    media_image4.png
    536
    855
    media_image4.png
    Greyscale

 and the first and second pawls respectively include first and second posts (fig. 1, the first pawl 3 include first post 35; the second pawl 5 includes second post 55), wherein the first hook engages the first post when a user selects the first pawl as an engaging pawl (fig. 4, The first hook (as defined in the above annotated figure) engages the first post 35 as the first pawl is engaged), and wherein the second hook engages the second post when the user selects the second pawl as the engaging pawl (fig. 5, The second hook (as defined in the above annotated figure) engages the second post 55 as the second pawl is engaged).  
Regarding claim 3, Chen discloses further comprising a ball detent mechanism including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball toward the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in , the ball detent mechanism disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool).  

    PNG
    media_image5.png
    806
    653
    media_image5.png
    Greyscale

Regarding claim 5, Chen discloses wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81), the reversing lever rotating within the valley (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) and the shelf allowing the knob to rotate therein (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).  

    PNG
    media_image6.png
    469
    865
    media_image6.png
    Greyscale

Regarding claim 6¸ Chen discloses wherein the head includes a pawl chamber for housing the pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 7, Chen discloses wherein the first and second arcs extend less than 180 degrees (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the arcs. The surface on which the arcs reside is rounded. Therefore the arcs extend less than 180 degrees when viewed in the same orientation as the annotated figure below.).

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

Regarding claim 8, Chen discloses a ratchet mechanism (fig. 1, elements 3, 5, and 2 compose a ratchet mechanism) comprising: 
first and second pawls (fig. 1, elements 3 and 5) adapted to engage a drive gear ([0016]; comprises teeth corresponding to the teeth of element 2) in an engaging rotational direction 15and slip about the drive gear in a slip rotational direction (fig. 4 and fig. 5; [0030]); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026])  coupled to the first and second pawls [0026] and adapted to cause either the first or second pawl to engage the drive gear depending on a position of the reversing lever [0030] (fig. 4 and fig. 5); 
first and second tube springs disposed within first and second bores of a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second arcs (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores)

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

 respectively allowing the 20first and second tube springs to extend toward the first and second pawls (fig. 5, The arcs of the bores are positioned to allow the tube springs to extend in the direction of the pawls.), 
wherein when the first pawl engages the drive gear, the first tube spring biases the first pawl into engagement with the drive gear (fig. 4), and when the second pawl engages the drive gear, the second tube spring biases the second pawl into engagement with the drive gear (fig. 5).  
Regarding claim 9, Chen discloses wherein the reversing lever includes first and second hooks (see Chen’s enlarged annotated figure 4 below. The reversing lever 8 (referred to by Chen as “dialer”) includes a first ear 821. As seen in the annotated figure below, the first ear comprises first and second hooks. Thus, the reversing lever includes first and second hooks.)

    PNG
    media_image4.png
    536
    855
    media_image4.png
    Greyscale


 and the first and second pawls respectively include first and second posts (fig. 1, the first pawl 3 include first post 35; the second pawl 5 includes second post 55), wherein the first hook engages the first post when a user selects the first pawl as an engaging pawl (fig. 4, The first hook (as defined in the above annotated figure) engages the first post 35 as the first pawl is engaged), and wherein the second hook engages the second post when the user selects the second pawl as the 5engaging pawl (fig. 5, The second hook (as defined in the above annotated figure) engages the second post 55 as the second pawl is engaged).  
Regarding claim 10, Chen discloses further comprising a ball detent mechanism including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball toward the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)), the ball detent mechanism disposed in the head (see .  

    PNG
    media_image5.png
    806
    653
    media_image5.png
    Greyscale

Regarding claim 12, Chen discloses wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81), the reversing lever rotating within the valley (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.)  and the shelf allowing the knob to rotate therein (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).  

    PNG
    media_image6.png
    469
    865
    media_image6.png
    Greyscale

Regarding claim 13, Chen discloses wherein the head includes a pawl chamber for 15housing the pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).
Regarding claim 14, Chen discloses wherein the first and second arcs extend less than 180 degrees (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the arcs. The surface on which the arcs reside is rounded. Therefore the arcs extend less than 180 degrees when viewed in the same orientation as the annotated figure below.).

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li (US PGPUB 20170203415).
Regarding claim 4, Chen discloses all of the elements of the current invention as rejected above in claim 3. Additionally, Chen discloses wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever. 
Regarding claim 11, Chen discloses all of the elements of the current invention as rejected above in claim 10. Additionally, Chen discloses wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson et al. (US PGPUB 20170059021) teaches a reversing lever mechanism well known in the art. 
Hu (US Patent 6722234 from IDS) teaches a ratcheting type wrench that also reads on claim 1 (figs 18 – 20).
Wu (US PGPUB 20150165600) teaches a wrench similar to the claimed invention.
Lee (US PGPUB 20110132149) teaches a wrench with an alternative reversing lever mechanism. Lee’s wrench is similar to the claimed invention.
Huang (US PGPUB 20110162489) teaches a similar biasing system to the claimed invention.
Huang (US Patent 6279428) teaches a pawl biasing method similar to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723